Citation Nr: 1718869	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-02 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left trigeminal nerve dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2009 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

The Veteran's Travel Board hearing was scheduled for March 2013. However, the Veteran did not appear and did not subsequently request a new hearing. 


FINDINGS OF FACT

The evidence of record demonstrates that the Veteran's trigeminal nerve dysfunction is manifested by incomplete severe paralysis and is permanent.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for left trigeminal nerve dysfunction have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veterans Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). A June 2010 letter notified the Veteran of what information or evidence is necessary to substantiate his claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.

Regarding the duty to assist, the Board notes that the Veteran's service treatment records, post-service treatment records, and the Veteran's statements have been obtained and are associated with the claims file. The Veteran was also afforded VA examinations in connection with his claim in July 2010 and August 2010. The VA opinions considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated.

The Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns a unique diagnostic code to individual disabilities. Diagnostic codes provide rating criteria specific to a particular disability. If two codes are applicable to the same disability, the code that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different diagnostic codes-a practice known as pyramiding-is prohibited. Id.; see 38 C.F.R. § 4.14.

A Veteran's entire history is considered when making a disability rating determination. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Trigeminal Nerve Paralysis, Neuritis and Neuralgia

During the pendency of the appeal, VA has characterized the Veteran's nerve damage in his left lower lip as left trigeminal nerve neuralgia and has assigned the disability a 10 percent rating under Diagnostic Code 8405. 38 C.F.R. § 4.124a. In reviewing the claim for a higher rating, the Board must consider which Diagnostic Code is most appropriate for application in the Veteran's case and provide an explanation for the conclusion. Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). Further, the Board must provide an explanation when the Board applies a code that is different from that used by the agency of original jurisdiction. Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Disorders of the cranial nerves are rated based on the degree of paralysis, neuritis or neuralgia. Paralysis is characterized by sensory manifestation or motor loss. 38 C.F.R. § 4.124a. Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain. 38 C.F.R. § 4.123. Neuralgia is characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve. 38 C.F.R. § 4.124. 

Diagnostic Code 8205 provides the rating criteria for paralysis of the fifth (trigeminal) cranial nerve, and, therefore, neuritis (Diagnostic Code 8305) and neuralgia (Diagnostic Code 8405) of that nerve. 

For paralysis of the nerve, the rating is dependent on the degree of sensory manifestation or motor loss that results from the paralysis with a maximum rating of 50 percent. 38 C.F.R. § 4.124a. For neuritis and neuralgia, the rating is dependent upon the degree of organic changes in the nerve (as outlined above). The maximum rating available for neuritis corresponds to the rating for severe incomplete paralysis (or 30 percent). 38 C.F.R. § 4.123. For neuralgia, the maximum rating available corresponds to moderate incomplete paralysis (or 10 percent). 38 C.F.R. § 4.124.  

All conditions of the trigeminal cranial nerve are to be rated according the degree of severity. The terms "mild," "moderate," and "severe" are not defined in the Schedule and the Board must evaluate all of the evidence to arrive at an equitable and just decision. 38 C.F.R. § 4.6. 

Evidence and Analysis

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

The Veteran asserted in his June 2010 claim that he suffered nerve damage in his lower lip. 

In the July 2010 VA examination, the examiner noted the Veteran's complaints of complete loss of sensation and persistent numbness in his lower left lip, chin and gum. The examiner's cranial nerve examination showed an abnormality due to trigeminal nerve dysfunction which manifested as a loss of sensation on the Veteran's left side of his lip and left side of his chin. The coordination examination was normal and the dysfunction does not affect any peripheral nerves. There were no problems with his speech. The examiner opined that the dysfunction does not impair the Veteran's functioning for his usual occupation or daily activities. However, the examiner did note the Veteran's complaints of lip biting and drooling. 

The Veteran's August 2010 VA examination indicated permanent paresthesia of the left inferior alveolar nerve (the left mandibular branch of the trigeminal nerve). In making his diagnosis, the examiner considered the Veteran's complaints of persistent numbness in the left lower lip, left chin and left gum. The examiner also noted the Veteran's complaints of biting his left lip and occasional drooling. The examination indicated that there was no impairment of the temporomandibular joint.

The Veteran indicated in the May 2012 Notice of Disagreement that he had no feeling in half of his mouth. As a result, he has to be cautious when eating so that he will not bite his lip. In the January 2013 Appeal to the Board, he noted that must be careful as drooling is also a problem. Both of these problems impact his life on a daily basis.

Upon review of all the evidence of record, the Board finds that a 30 percent rating is warranted for the Veteran's service-connected left trigeminal nerve dysfunction under Diagnostic Code 8205. 

As noted by the July 2010 and August 2010 VA examinations, the Veteran's left trigeminal nerve dysfunction manifested itself in permanent numbness of the Veteran's left lower lip, left chin and left gum. The Veteran has consistently maintained that his disability causes him to bite his lip and occasionally drool. 

The Veteran is currently rated at the maximum rating for Diagnostic Code 8405 (trigeminal neuralgia). However, the Veteran's symptomatology is not marked by any sort of pain, intermittent or otherwise, that is characteristic of neuralgia. The Veteran's symptomatology is more characteristic of paralysis of the trigeminal nerve. 

As reflected in the July 2010 and August 2010 VA examinations, the mandibular (or V3) branch of the Veteran's trigeminal nerve is not properly functioning; has not properly functioned since the Veteran's dental surgery in September 2009; and, is a permanent and continuous condition. This condition has resulted in sensory loss manifested as permanent and complete numbness in the affected area. The Veteran has also experienced motor loss as exhibited by the Veteran's lip biting and drooling. 

VA may assign a rating of up to 50 percent for complete paralysis of the trigeminal nerve. 38 C.F.R. § 4.124a. Diagnostic Code 8205 allows for a 30 percent rating for severe incomplete paralysis of the nerve. The Veteran's disability includes both permanent sensory loss and continuous motor loss, and thus meets the criteria for severe incomplete paralysis under Diagnostic Code 8205. 

In reaching our determination, we note that both VA examiners opined that the Veteran has no functional impairment. The examiners did not present a clear opinion as to why the Veteran continuously bites his lip and drools. However, the Veteran is competent to report symptoms capable of lay observation such as lip biting and drooling. Layno v. Brown, 6 Vet. App. 465, 469 (1994). Resolving all reasonable doubt in favor of the Veteran, the Board concludes that the record supports a finding of severe incomplete paralysis of the trigeminal nerve.

The Board also finds that a rating in excess of 30 percent is not warranted. The July 2010 and August 2010 VA examiners did not identify complete paralysis of the nerve. Moreover, the involved paralysis has been associated with the left side of the Veteran's lip, chin and gum. Even considering the Veteran's and medical examiners' reports of permanent numbness, there is no indication that the loss of sensation and numbness manifests in complete paralysis of the trigeminal nerve to warrant a 50 percent rating. 

The Board has considered the assignment of an increased evaluation under other potentially applicable diagnostic codes and finds that there are no other codes by which a higher rating can be assigned. The Veteran's symptomatology does not include any of the characteristics that usually mark neuralgia under Diagnostic Code 8405 (dull and intermittent pain). However, his symptomatology consists of both sensory loss and motor loss which are indicative of paralysis under Diagnostic Code 8205. The Veteran is appropriately rated under Diagnostic Code 8205 for paralysis of the trigeminal nerve.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected trigeminal paralysis. Fenderson v. West,12 Vet. App. 119, 126 (1999). The Board finds that the Veteran's symptoms have been consistent throughout the appeal period; therefore, the assignment of staged ratings is not warranted. In this case, a 30 percent rating, and no higher, may be assigned for the Veteran's disability under Diagnostic Code 8205.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, a higher initial rating of 30 percent for the Veteran's service-connected incomplete severe trigeminal nerve paralysis is warranted.







ORDER

An initial 30 percent rating, but not higher, for trigeminal nerve paralysis is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


